Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on March 1, 2022 is acknowledged. 

Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
Claims 3-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                                                                                                                                                                                                       	In claims 3-5, line 2 of each claim, the phrases “the at least one third” lack support with respect to claim 1. Presumably, these claims should depend from claim 2.
	In claim 15, “optionally c.” in line 2; “the at least one first composition” in line 2; “the at least one second composition” in lines 2-3; and “the at least one third composition” in line 3 lack support with respect to claim 14 or claim 1. Presumably, claim 14 should depend from 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-11 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wildemuth et al. (US 2019/0292490), hereinafter “Wildemuth.”
	Regarding claims 1-2, 4-11 and 16-17, Wildemuth teaches processes of making a plurality of liquid consumer products, such as liquid household care compositions, on a shared manufacturing system, wherein the processes relate to first formulating compatible base liquids, for example at similar pHs with limited buffering, and then combining the base (or 




    PNG
    media_image1.png
    316
    573
    media_image1.png
    Greyscale


The manufacturing systems 1 in Fig. 1 or Fig. 2 may include a closed central pipe, a mixing vessel such as a batch tank, a conveyor system, or combinations thereof; and the first input material 15 may be provided to a first container on the manufacturing system 1, and the second input material 16 may be provided to a second container on the manufacturing system 1, wherein the containers may be suitable for sale to individual consumers; for example, the containers may have a volume of from about 0.5 L to about 10 L (see paragraph [0035]). The liquid base compositions may be stored in a storage tank and then transported, e.g., by pumping through one or more pipes, to a manufacturing system 1 where the base composition will be combined with the buffering composition(s); first and second quantities of a first and/or second liquid base composition 10, 11 may travel the same path (e.g., a pipe) to where they are combined with first and second pH-adjusting materials 20, 21, respectively; see, e.g., FIGS. 1 and 2 (see paragraph [0065]). The first and second pH-adjusting materials 20, 21 may be combined with the first and second input materials 15, 16, respectively, in any suitable manner, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wildemuth as applied to claims 1-2, 4-11 and 16-17 above.
	Wildemuth teaches the features as discussed above.
	Regarding claim 3, Wildemuth also teaches that the first and/or second household care compositions 40, 41 may include additional adjunct ingredients 30, which may be added during the processes as described above, and examples include those that provide different aesthetics to the product, e.g., dyes, colorants, among others (see paragraphs [0101]-[0102] and [0104]).  
	Regarding claims 12-13, Wildemuth also teaches that the surfactant systems of the first and second liquid base compositions independently comprise a detersive surfactant comprising anionic surfactant, nonionic surfactant, zwitterionic surfactant, or mixtures thereof (see paragraph [0057]), and the liquid base compositions may include a surfactant system from about 1% up to about 75% by weight of the base composition (see paragraph [0048]). Wildemuth, however, fails to specifically disclose the base composition (i.e., premixture) which 
Considering that Wildemuth teaches a surfactant system which includes nonionic surfactant, the surfactant system comprising from about 1 wt% up to about 75 wt%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wildemuth as applied to claims 1-2, 4-11 and 16-17 above, and further in view of Flynn et al. (US Patent No. 4,563,186), hereinafter “Flynn.”
	Regarding claims 14-15, Wildemuth also teaches that the processes may include a filling step, the filling step may include disposing at least a portion of the household care compositions in a container, wherein the container may be a storage container, a transport container, or a container suitable for sale to a consumer, such as a bottle or bag (see paragraph [0110]). Wildemuth, however, fails to disclose the different compositions being filled into a 
	Flynn, an analogous art, teaches products useful for home laundering, and more particularly to a product which incorporates a prespotter with a detergent and having one or more of the following separate functions: detergency, fabric softening, stain removal, bleaching, and bluing; with the advantage being that both the detergent and the prespotter are uniquely packaged together as one product, negating the need to purchase and store separate products for each end use function, and also, unavoidably providing presentation of the pre-spotter to the detergent user at the time of laundering (see abstract, see also Fig. 17).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have filled the different compositions of Wildemuth in a product container such as those of Flynn, i.e., different compositions uniquely packaged together in one product container, because Wildemuth specifically desires the different household care compositions in a container, and Flynn provides a single or common container for different detergent compositions because this would  negate the need to purchase and store separate products for each end use function as taught by Flynn.
	With respect to the simultaneous filling of the different compositions, it is well settled that "as a general rule, no invention is involved in the broad concept of performing simultaneously operations which have been previously been performed in sequence ." In re Tatincloux and Guy, 108 USPQ 125(CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                                           /LORNA M DOUYON/                                                                                           Primary Examiner, Art Unit 1761